DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


5.	Claims 1-3, 6, 9-12, 15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sibilsky et al. (US Patent No. 8,958,018 B2) in view of Dua (US 2006/0258289 A1).
In considering claim 1, Sibilsky et al. discloses all the claimed subject matter, note 1) the claimed receiving, from a broadcast receiver, first information regarding a content which is currently provided through the broadcast receiver is met by the remote control device 18 interfaces (Figs. 1-5, col. 4, line 49 to col. 6, line 62), 2) the claimed displaying a user interface (UI) corresponding to the content which is currently provided through the broadcast receiver among a plurality of UIs based on the received first information, the plurality of UIs including UI items, respectively is met by the user interface screens 22 of the remote control device 18 (Figs. 1-5, col. 4, line 49 to col. 6, line 62), and 3) the claimed transmitting a control command to the broadcast receiver based on a user input selecting a UI item among the UI items displayed on the UI for controlling the broadcast receiver and the content provided through the broadcast receiver is met by the transmitter 32 of the remote control device 18 which transmits the control command to the STB 12 (Figs. 1-5, col. 4, line 49 to col. 6, line 62).
However, Sibilsky et al. explicitly does not disclose the claimed the newly added limitations the first information regarding a content type of a content, the user interface (UI) corresponding to the content type of the content, and the plurality of UIs including different UI items for a plurality of content types, respectively.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the select different GUI based on the RFID transmission information as taught by Dua into Sibilsky et al.’s system in order to provide an efficient, user friendly and automated methodology by which two or more devices can establish wireless communication and make each other aware of device capabilities, available media types, communication protocols and other information specific to the devices and the content stored thereon (page 1, paragraph #0012 of Dua).
In considering claim 2, the claimed further comprising: receiving, from the broadcast receiver, second information regarding a menu for a user selection of contents which can be provided through the broadcast receiver, and displaying the menu on the UI based on the second information is met by the user interface screens 
In considering claim 3, the claimed further comprising: transmitting, to the broadcast receiver, third information indicating that the menu is displayed on the control device so that the broadcast receiver does not display the menu on a display of the broadcast receiver is met by the transmitter 32 of the remote control device 18 which transmits whether the UI or GUI selection screen are displayed on the primary display screen 50 or the secondary display screen 22 (Figs. 1-5, col. 5, line 6 to col. 7, line 37 of Sibilsky et al.).
In considering claim 6, the claimed further comprising: based on the content being a broadcast content, displaying the UI including the UI items comprising a UI item for changing a channel of the broadcast receiver and a UI item for changing a volume of the broadcast receiver is met by the user interface screens 22 of the remote control device 18 (Figs. 2-4, col. 4, line 49 to col. 7, line 37 of Sibilsky et al.).
In considering claim 9, the claimed wherein the plurality of UIs are stored in a storage unit of the control device is met by the remote control device 18 which stores the UI screens for the user (col. 9, line 30 to col. 10, line 17 of Sibilsky et al.).
Claim 10 is rejected for the same reason as discussed in claim 1 above and further the claimed a display; a communication interface; and a control unit is met by the remote control device 18 (Figs. 2-4, col. 4, line 16 to col. 5, line 31 of Sibilsky et al.).
Claims 11-12 are rejected for the same reason as discussed in claims 2-3, respectively.
Claim 15 is rejected for the same reason as discussed in claim 6 above.

Claims 19-20 are rejected for the same reason as discussed in claims 1-2, respectively.

6.	Claims 4-5, 7-8, 13-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sibilsky et al. (US Patent No. 8,958,018 B2) in view of Dua (US 2006/0258289 A1) and further in view of Kim et al. (US Patent No. 8,217,825 B2).
In considering claim 4, the combination of Sibilsky et al. and Dua discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed further comprising: identifying whether the control device is in a vertical mode or a horizontal mode based on an orientation sensed by a sensor of the control device, and displaying the UI based on the identifying that the control device is in the vertical mode. Kim et al teach the remote controller determines if the control device is in a vertical mode or a horizontal mode, and controls the touch display unit to display a game console mode in the vertical mode and to display a same content displayed on the broadcast receiver received from the broadcast receiver in the horizontal mode (Figs. 4-6, col. 9, line 10 to col. 10, line 67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the remote control as taught by Kim et al. into the combination of Sibilsky et al. and Dua 's system in order to provide the operation of the remote controller having various modes corresponding to the angle.
In considering claim 5, the claimed further comprising: receiving the content from the broadcast receiver, and displaying the content based on the identifying that the 
In considering claim 7, the combination of Sibilsky et al. and Dua discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed further comprising: based on the content being a game content, displaying UI including the UI items for four directional keys, respectively, for controlling the game content. Kim et al teach Fig. 6 is a view illustrating a remote controller which is set to a game console mode (Fig. 6, col. 10, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the remote control as taught by Kim et al. into the combination of Sibilsky et al. and Dua 's system in order to provide the setting an operation mode of the remote controller to control various host devices.
In considering claim 8, the combination of Sibilsky et al. and Dua discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed further comprising: based on the content being a DVD content, displaying the UI including the UI items for playing, stopping, pausing and recording the DVD content. Kim et al teach Fig. 5 is a view illustrating a remote controller which is set to a home theater system (HTS) mode (Fig. 5, col. 9, line 57 to col. 10, line 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the remote control as taught by Kim et al. into the combination of Sibilsky et al. and Dua 's system in order to provide the setting an operation mode of the remote controller to control various host devices.

Claims 16-17 are rejected for the same reason as discussed in claims 7-8, respectively.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

October 23, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422